

NETGEAR, INC.
2003 STOCK PLAN
(as amended effective upon the 2006 annual meeting of stockholders)




1.Purposes of the Plan. The purposes of this 2003 Stock Plan are:
•to attract and retain the best available personnel for positions of substantial
responsibility,
•to provide additional incentive to Employees, Directors and Consultants, and
•to promote the success of the Company's business.
Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. Stock
Purchase Rights and Stock Appreciation Rights may also be granted under the
Plan.
2.    Definitions. As used herein, the following definitions shall apply:
(a)    "Administrator" means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.
(b)    "Applicable Laws" means the requirements relating to the administration
of stock option plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options or Stock Purchase Rights are, or will be, granted
under the Plan.
(c)    "Board" means the Board of Directors of the Company.
(d)    "Change in Control" means the occurrence of any of the following events:
(i)    Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the "beneficial owner" (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company's then outstanding voting securities;
(ii)    The consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets;
(iii)    A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. "Incumbent Directors" means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose

    



--------------------------------------------------------------------------------



election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or
(iv)    The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.
(e)    "Code" means the Internal Revenue Code of 1986, as amended.
(f)    "Committee" means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.
(g)    "Common Stock" means the common stock of the Company.
(h)    "Company" means NETGEAR, Inc., a Delaware corporation.
(i)    "Consultant" means any natural person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.
(j)    "Director" means a member of the Board.
(k)    "Disability" means total and permanent disability as defined in
Section 22(e)(3) of the Code.
(l)    "Employee" means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. A Service Provider
shall not cease to be an Employee in the case of (i) any leave of absence
approved by the Company or (ii) transfers between locations of the Company or
between the Company, its Parent, any Subsidiary, or any successor. For purposes
of Incentive Stock Options, no such leave may exceed ninety days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three (3) months following the 91st day of such leave
any Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Neither service as a Director nor payment of a director's fee by
the Company shall be sufficient to constitute "employment" by the Company.
(m)    "Exchange Act" means the Securities Exchange Act of 1934, as amended.
(n)    "Fair Market Value" means, as of any date, the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

-2-

--------------------------------------------------------------------------------



(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.
(o)    "Incentive Stock Option" means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(p)    "Inside Director" means a Director who is an Employee.
(q)    "Nonstatutory Stock Option" means an Option not intended to qualify as an
Incentive Stock Option.
(r)    "Notice of Grant" means a written or electronic notice evidencing certain
terms and conditions of an individual Option or Stock Purchase Right grant. The
Notice of Grant is part of the Option Agreement.
(s)    "Officer" means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(t)    "Option" means a stock option granted pursuant to the Plan.
(u)    "Option Agreement" means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.
(v)    "Optioned Stock" means the Common Stock subject to an Option, Stock
Purchase Right, or Stock Appreciation Right.
(w)    "Optionee" means the holder of an outstanding Option, Stock Purchase
Right or Stock Appreciation Right granted under the Plan.
(x)    "Outside Director" means a Director who is not an Employee.
(y)    "Parent" means a "parent corporation," whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(z)    "Plan" means this 2003 Stock Plan.
(aa)     "Qualifying Board Retirement" means an Outside Director's termination
from the Board, including pursuant to the Outside Director's death or
Disability, if such termination follows (i) five full years of Board service and
attainment of age 62 or greater, or (ii) ten full years of Board service.
(bb)    "Restricted Stock" means shares of Common Stock acquired pursuant to a
grant of Stock Purchase Rights under Section 11 of the Plan.
(cc)    "Restricted Stock Purchase Agreement" means a written agreement between
the Company and the Optionee evidencing the terms and restrictions applying to
stock purchased under a

-3-

--------------------------------------------------------------------------------



Stock Purchase Right. The Restricted Stock Purchase Agreement is subject to the
terms and conditions of the Plan and the Notice of Grant.
(dd)    "Rule 16b-3" means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(ee)    "SAR Agreement" means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual SAR grant. The SAR
Agreement is subject to the terms and conditions of the Plan and the Notice of
Grant.
(ff)    "Stock Appreciation Right" or "SAR" means an award that pursuant to
Section 12 is designated as a SAR.
(gg)    "Section 16(b) " means Section 16(b) of the Exchange Act.
(hh)    "Service Provider" means an Employee, Director or Consultant.
(ii)    "Share" means a share of the Common Stock, as adjusted in accordance
with Section 15 of the Plan.
(jj)    "Stock Purchase Right" means the right to purchase Common Stock pursuant
to Section  11 of the Plan, as evidenced by a Notice of Grant.
(kk)    "Subsidiary" means a "subsidiary corporation", whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.    Stock Subject to the Plan. Subject to the provisions of Section 15 of the
Plan, the maximum aggregate number of Shares that may be optioned and sold under
the Plan is 750,000 Shares plus (a) any Shares which have been reserved but not
issued under the Company's 2000 Stock Option Plan (the "2000 Plan") as of the
date of stockholder approval of this Plan and (b) any Shares returned to the
2000 Plan as a result of termination of options or repurchase of Shares issued
under the 2000 Plan. The shares may be authorized, but unissued, or reacquired
shares of our common stock.
If an Option, Stock Purchase Right or Stock Appreciation Right expires or
becomes unexercisable without having been exercised in full, the unpurchased
Shares which were subject thereto shall become available for future grant or
sale under the Plan (unless the Plan has terminated); provided, however, that
Shares that have actually been issued under the Plan, whether upon exercise of
an Option or right, shall not be returned to the Plan and shall not become
available for future distribution under the Plan, except that if Shares of
Restricted Stock are repurchased by the Company at their original purchase
price, such Shares shall become available for future grant under the Plan.
4.    Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)    Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as "performance-based
compensation" within the meaning of

-4-

--------------------------------------------------------------------------------



Section 162(m) of the Code, the Plan shall be administered by a Committee of two
or more "outside directors" within the meaning of Section 162(m) of the Code.
(iii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iv)    Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.
(b)    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the Service Providers to whom Options, Stock Purchase Rights
and Stock Appreciation Rights may be granted hereunder;
(iii)    to determine the number of shares of Common Stock to be covered by each
Option, Stock Purchase Right and Stock Appreciation Right granted hereunder;
(iv)    to approve forms of agreement for use under the Plan;
(v)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Option, Stock Purchase Right or Stock Appreciation Right
granted hereunder. Such terms and conditions include, but are not limited to,
the exercise price, the time or times when Options, Stock Purchase Rights and
Stock Appreciation Rights may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Option, Stock Purchase Right or
Stock Appreciation Right or the shares of Common Stock relating thereto, based
in each case on such factors as the Administrator, in its sole discretion, shall
determine;
(vi)    to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;
(vii)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
(viii)    to modify or amend each Option, Stock Purchase Right or Stock
Appreciation Right (subject to Section 17(c) of the Plan), including the
discretionary authority to extend the post-termination exercisability period of
Options longer than is otherwise provided for in the Plan;
(ix)    to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option, Stock Purchase Right or Stock Appreciation Right that number of Shares
having a Fair Market Value equal to the minimum amount required to be withheld.
The Fair Market Value of the Shares to be withheld shall be determined on the
date that the amount of tax to be withheld is to be determined. All elections by
an Optionee to

-5-

--------------------------------------------------------------------------------



have Shares withheld for this purpose shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable;
(x)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option, Stock Purchase Right or
Stock Appreciation Right previously granted by the Administrator;
(xi)    to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)    Effect of Administrator's Decision. The Administrator's decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options, Stock Purchase Rights or Stock Appreciation
Rights.
5.    Eligibility. Nonstatutory Stock Options, Stock Purchase Rights and Stock
Appreciation Rights may be granted to Service Providers. Incentive Stock Options
may be granted only to Employees.
6.    Limitations.
(a)    Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.
(b)    Neither the Plan nor any Option, Stock Purchase Right or Stock
Appreciation Right shall confer upon an Optionee any right with respect to
continuing the Optionee's relationship as a Service Provider with the Company,
nor shall they interfere in any way with the Optionee's right or the Company's
right to terminate such relationship at any time, with or without cause.
(c)    The following limitations shall apply to grants of Options:
(i)    No Service Provider shall be granted, in any fiscal year of the Company,
Options to purchase more than 750,000 Shares.
(ii)    In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 750,000 Shares, which shall not
count against the limit set forth in subsection (i) above.
(iii)    The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company's capitalization as described in
Section 15.
(iv)    If an Option is cancelled in the same fiscal year of the Company in
which it was granted (other than in connection with a transaction described in
Section 15), the cancelled Option will be counted against the limits set forth
in subsections (i) and (ii) above. For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.

-6-

--------------------------------------------------------------------------------



7.    Term of Plan. Subject to Section 21 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect for a term
of ten (10) years unless terminated earlier under Section 17 of the Plan.
8.    Term of Option. The term of each Option shall be stated in the Option
Agreement. In the case of an Incentive Stock Option, the term shall be ten (10)
years from the date of grant or such shorter term as may be provided in the
Option Agreement. Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.
9.    Option Exercise Price and Consideration.
(a)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:
(i)    In the case of an Incentive Stock Option
(1)    granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.
(2)    granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.
(ii)    In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be determined by the Administrator and shall be no less than 100% of the
Fair Market Value per Share on the date of grant.
(iii)    Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or other corporate transaction.
(b)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.
(c)    Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist, subject to Applicable Laws, entirely of:
(i)    cash;
(ii)    check;
(iii)    promissory note;

-7-

--------------------------------------------------------------------------------



(iv)    other Shares which, in the case of Shares acquired directly or
indirectly from the Company, (A) have been owned by the Optionee for more than
six (6) months on the date of surrender, and (B) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;
(v)    consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;
(vi)    a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee's participation in any
Company-sponsored deferred compensation program or arrangement;
(vii)    any combination of the foregoing methods of payment; or
(viii)    such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.
10.    Exercise of Option.
(a)    Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be suspended during any unpaid leave of absence.
An Option may not be exercised for a fraction of a Share.
An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 15 of the Plan.
Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.
(b)    Termination of Relationship as a Service Provider. If an Optionee ceases
to be a Service Provider, other than upon the Optionee's death or Disability,
the Optionee may exercise his or her Option within such period of time as is
specified in the Option Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement). In the absence of a specified
time in the Option Agreement, the Option shall remain exercisable for three (3)
months following the Optionee's termination. If, on the date of termination, the
Optionee is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option shall revert to the Plan. If, after termination,
the Optionee does not exercise his

-8-

--------------------------------------------------------------------------------



or her Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
(c)    Disability of Optionee. If an Optionee ceases to be a Service Provider as
a result of the Optionee's Disability, the Optionee may exercise his or her
Option within such period of time as is specified in the Option Agreement to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee's
termination. If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
(d)    Death of Optionee. If an Optionee dies while a Service Provider, the
Option may be exercised following the Optionee's death within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Option
Agreement), by the Optionee's designated beneficiary, provided such beneficiary
has been designated prior to Optionee's death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Optionee, then
such Option may be exercised by the personal representative of the Optionee's
estate or by the person(s) to whom the Option is transferred pursuant to the
Optionee's will or in accordance with the laws of descent and distribution. In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following Optionee's death. If, at the time
of death, Optionee is not vested as to his or her entire Option, the Shares
covered by the unvested portion of the Option shall immediately revert to the
Plan. If the Option is not so exercised within the time specified herein, the
Option shall terminate, and the Shares covered by such Option shall revert to
the Plan. Notwithstanding anything in the Plan to the contrary, an Optionee's
service shall be deemed to have terminated as a result of Optionee's death if
Optionee dies at any time prior to the expiration of the time period specified
in the Option Agreement or, if no time period is specified in the Option
Agreement, at any time prior to the expiration of three (3) months following the
date on which Optionee ceased to be a Service Provider.
11.    Stock Purchase Rights.
(a)    Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. All Stock Purchase Rights must have a purchase
price of not less than the Fair Market Value of the Shares. After the
Administrator determines that it will offer Stock Purchase Rights under the
Plan, it shall advise the offeree in writing or electronically, by means of a
Notice of Grant, of the terms, conditions and restrictions related to the offer,
including the number of Shares that the offeree shall be entitled to purchase,
the price to be paid, and the time within which the offeree must accept such
offer. The offer shall be accepted by execution of a Restricted Stock Purchase
Agreement in the form determined by the Administrator.
(b)    Repurchase Option. Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser's
service with the Company for any reason (including death or Disability). The
purchase price for Shares repurchased pursuant to the Restricted Stock Purchase
Agreement shall be the original price paid by the purchaser and may be paid by
cancellation of any

-9-

--------------------------------------------------------------------------------



indebtedness of the purchaser to the Company. The repurchase option shall lapse
at a rate determined by the Administrator.
(c)    Other Provisions. The Restricted Stock Purchase Agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion.
(d)    Rights as a Stockholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a stockholder, and shall
be a stockholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 15 of the Plan.
12.    Stock Appreciation Rights. Each SAR grant shall be evidenced by a SAR
Agreement that shall specify the terms of the SAR, the conditions of exercise,
the expiration date, and such other terms and conditions as the Administrator,
in its sole discretion, shall determine. Notwithstanding the foregoing, the
rules of Sections 9(c) and 10 of the Plan also shall apply to SARs. Upon
exercise of a SAR, an Optionee shall be entitled to receive a payment from the
Company (at the discretion of the Administrator, in cash, in Shares of
equivalent value, or in some combination thereof) in an amount determined by
multiplying (i) the difference between the Fair Market Value of a Share on the
date of exercise over the exercise price, by (ii) the number of Shares with
respect to which the SAR is exercised.
13.    Transferability of Options, Stock Purchase Rights and Stock Appreciation
Rights. Unless determined otherwise by the Administrator, an Option, Stock
Purchase Right or Stock Appreciation Right may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Optionee, only by the Optionee. If the Administrator makes an Option, Stock
Purchase Right or Stock Appreciation Right transferable, such Option, Stock
Purchase Right or Stock Appreciation Right shall contain such additional terms
and conditions as the Administrator deems appropriate.
14.    [REDACTED]
15.
Adjustments Upon Changes in Capitalization, Dissolution or Liquidation or Change
in Control.

(a)    Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Options, Stock
Purchase Rights or Stock Appreciation Rights have yet been granted or which have
been returned to the Plan upon cancellation or expiration of an Option, Stock
Purchase Right or Stock Appreciation Right, the number of Shares that may be
added annually to the Plan pursuant to Section 3(i) and the number of shares of
Common Stock as well as the price per share of Common Stock covered by each such
outstanding Option, Stock Purchase Right or Stock Appreciation Right, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been "effected without receipt of consideration." Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein,

-10-

--------------------------------------------------------------------------------



no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Option, Stock Purchase Right or Stock Appreciation
Right.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Optionee to have the right to
exercise his or her Option or Stock Appreciation Right until ten (10) days prior
to such transaction as to all of the Optioned Stock covered thereby, including
Shares as to which the Option or Stock Appreciation Right would not otherwise be
exercisable. In addition, the Administrator may provide that any Company
repurchase option applicable to any Shares purchased upon exercise of an Option
or Stock Purchase Right shall lapse as to all such Shares, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Option,
Stock Purchase Right or Stock Appreciation Right will terminate immediately
prior to the consummation of such proposed action.
(c)    Change in Control. In the event of a Change in Control, each outstanding
Option, Stock Purchase Right (or restricted stock issued pursuant to a Stock
Purchase Right) and Stock Appreciation Right shall be assumed or an equivalent
option or right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. With respect to Options or SARs granted
to an Outside Director under the Plan, such Options or SARs shall vest in full
upon a Change in Control.
In the event that the successor corporation refuses to assume or substitute for
the Option, Stock Purchase Right (or restricted stock issued pursuant to a Stock
Purchase Right) or Stock Appreciation Right, the Optionee shall fully vest in
and have the right to exercise the Option, Stock Purchase Right (or restricted
stock issued pursuant to a Stock Purchase Right) or Stock Appreciation Right as
to all of the Optioned Stock, including Shares as to which it would not
otherwise be vested or exercisable. If an Option, Stock Purchase Right (or
restricted stock issued pursuant to a Stock Purchase Right) or Stock
Appreciation Right becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a Change in Control, the Administrator shall notify
the Optionee in writing or electronically that the Option, Stock Purchase Right
or Stock Appreciation Right shall be fully vested and exercisable for a period
of fifteen (15) days from the date of such notice, and the Option, Stock
Purchase Right or Stock Appreciation Right shall terminate upon the expiration
of such period, or with respect to restricted stock issued pursuant to a Stock
Purchase Right, that such restricted stock shall become 100% vested immediately
prior to the Change in Control.
For the purposes of this subsection (c), the Option, Stock Purchase Right (or
restricted stock issued pursuant to a Stock Purchase Right) or Stock
Appreciation Right shall be considered assumed if, following the Change in
Control, the option or right confers the right to purchase or receive, for each
Share of Optioned Stock subject to the Option, Stock Purchase Right (or
restricted stock issued pursuant to a Stock Purchase Right) or Stock
Appreciation Right immediately prior to the Change in Control, the consideration
(whether stock, cash, or other securities or property) or, in the case of a
Stock Appreciation Right upon the exercise of which the Administrator determines
to pay cash, the fair market value of the consideration, received in the Change
in Control by holders of Common Stock for each Share held on the effective date
of the transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the Change in
Control is not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Option, Stock
Purchase

-11-

--------------------------------------------------------------------------------



Right (or restricted stock issued pursuant to a Stock Purchase Right) or Stock
Appreciation Right, for each Share of Optioned Stock subject to the Option,
Stock Purchase Right (or restricted stock issued pursuant to a Stock Purchase
Right) or Stock Appreciation Right, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.
16.    Date of Grant. The date of grant of an Option, Stock Purchase Right or
Stock Appreciation Right shall be, for all purposes, the date on which the
Administrator makes the determination granting such Option, Stock Purchase Right
or Stock Appreciation Right, or such other later date as is determined by the
Administrator. Notice of the determination shall be provided to each Optionee
within a reasonable time after the date of such grant.
17.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
(b)    Stockholder Approval. The Company shall obtain stockholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws. The Company shall not effect an option or SAR repricing or
underwater option or SAR exchange with respect to Options or SARs granted under
the Plan without first obtaining stockholder approval thereof.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Optionee, unless
mutually agreed otherwise between the Optionee and the Administrator, which
agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan shall not affect the Administrator's ability to exercise
the powers granted to it hereunder with respect to Options, Stock Purchase
Rights and Stock Appreciation Rights granted under the Plan prior to the date of
such termination.
18.    Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Option, Stock Purchase Right or Stock Appreciation Right unless the exercise
of such Option, Stock Purchase Right or Stock Appreciation Right and the
issuance and delivery of such Shares shall comply with Applicable Laws and shall
be further subject to the approval of counsel for the Company with respect to
such compliance.
(b)    Investment Representations. As a condition to the exercise of an Option,
Stock Purchase Right or Stock Appreciation Right, the Company may require the
person exercising such Option, Stock Purchase Right or Stock Appreciation Right
to represent and warrant at the time of any such exercise that the Shares are
being purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.
19.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company's counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

-12-

--------------------------------------------------------------------------------



20.    Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
21.    Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

-13-

--------------------------------------------------------------------------------







NETGEAR, INC.
2003 STOCK PLAN
STOCK OPTION AGREEMENT


Unless otherwise defined herein, the terms defined in the 2003 Stock Plan shall
have the same defined meanings in this Stock Option Agreement.


I.
NOTICE OF STOCK OPTION GRANT

    
Optionee Name and address
    
You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:


Date of Grant    
Vesting Commencement Date    
Exercise Price per Share    
Total Number of Shares Granted    
Total Exercise Price    
Type of Option:    ____ Incentive Stock Option
____ Nonstatutory Stock Option
Term/Expiration Date:    


Vesting Schedule:
This Option shall be exercisable, in whole or in part, in accordance with the
following schedule:
25% of the Shares subject to the Option shall vest twelve months after the
Vesting Commencement Date, and 1/48 of the Shares subject to the Option shall
vest each month thereafter on the same day of the month as the Vesting
Commencement Date (and if there is no corresponding day, on the last day of the
month), subject to the Optionee continuing to be a Service Provider on such
dates.

-14-

--------------------------------------------------------------------------------



Accelerated Vesting:
Notwithstanding the vesting schedule above, 100% of the Shares subject to the
Option shall vest (i) upon a Change in Control; or (ii) Optionee's termination
of employment as a result of Retirement (as defined below), death or Disability.
For purposes of this Option Agreement, “Retirement” shall mean termination of
Optionee's employment with the Company or any Parent or Subsidiary for
retirement purposes if such termination occurs (1) on or after his or her
sixty-fifth birthday; or (2) on or after his or her fifty-fifth birthday with
the written consent of the Chief Executive Officer of the Company or, in the
case of the Chief Executive Officer's retirement, with the consent of the
Administrator. In no event shall termination of a Consultant's services with the
Company or any Parent or Subsidiary be treated as a Retirement under this Option
Agreement.
Termination Period:
Except as described below, this Option may be exercised for three months after
Optionee ceases to be a Service Provider. Upon Optionee's termination of
employment as a result of Retirement or Disability, this Option may be exercised
for three years after Optionee ceases to be an Employee. Upon the death of a
Option while employed by the Company or any Parent or Subsidiary or after
terminating by reason of Retirement or Disability, the Option shall be
exercisable by not later than the earliest of one year after the date of death
or three years after the date of termination due to Retirement or Disability. In
no event shall this Option be exercised later than the Term/Expiration Date as
provided above and may be subject to earlier termination as provided in Section
15(c) of the Plan.
By your acceptance and/or exercise of this Option, you and the Company agree
that this Option is granted under and governed by the terms and conditions of
the Plan and this Option Agreement. Optionee has reviewed the Plan and this
Option Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Option Agreement and fully understands all
provisions of the Plan and Option Agreement. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Option Agreement.
Optionee further agrees to notify the Company upon any change in his or her
residence address.


II.
AGREEMENT



A.Grant of Option.
The Plan Administrator of the Company hereby grants to the Optionee named in the
Notice of Grant attached as Part I of this Agreement (the “Optionee”) an option
(the “Option”) to purchase the number of Shares, as set forth in the Notice of
Grant, at the exercise price per share set forth in the Notice of Grant (the
“Exercise Price”), subject to the terms and conditions of the Plan, which is
incorporated herein by reference. Subject to Section 16(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Option Agreement, the terms and conditions of the Plan
shall prevail.
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this

-15-

--------------------------------------------------------------------------------



Option is intended to be an Incentive Stock Option, to the extent that it
exceeds the $100,000 rule of Code Section 422(d) it shall be treated as a
Nonstatutory Stock Option (“NSO”).


B.Exercise of Option.


(a)Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.


(b)Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be completed by the Optionee
and delivered to the Stock Administrator of the Company. The Exercise Notice
shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price.
No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.


C.Method of Payment.
Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:
1.cash;
2.check;
3.consideration received by the Company under a formal cashless exercise program
implemented by the Company in connection with the Plan; or
4.surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.


D.Non-Transferability of Option.
This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee. The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.







-16-

--------------------------------------------------------------------------------



E.Term of Option.
This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.
F.Tax Obligations.


(a)Withholding Taxes. Optionee agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all Federal, state, local and foreign income and employment tax
withholding requirements applicable to the Option exercise. Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.


(b)Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any of
the Shares acquired pursuant to the ISO on or before the later of (1) the date
two years after the Date of Grant, or (2) the date one year after the date of
exercise, the Optionee shall immediately notify the Company in writing of such
disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the
Optionee.


(c)Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Optionee prior to the exercise of the option, (ii)
an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to the Optionee. Optionee
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Optionee agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Optionee will be solely responsible for Optionee's costs
related to such a determination.


G.Entire Agreement; Governing Law.
The Plan is incorporated herein by reference. The Plan and this Option Agreement
con-sti-tute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee's interest except by
means of a writing signed by the Company and Optionee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.








H. NO GUARANTEE OF CONTINUED SERVICE.
OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE

-17-

--------------------------------------------------------------------------------



TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE WITH OPTIONEE'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE
OPTIONEE'S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

-18-

--------------------------------------------------------------------------------





EXHIBIT A
NETGEAR, INC.

2003 STOCK PLAN
EXERCISE NOTICE


NETGEAR, Inc.
350 East Plumeria Drive
Santa Clara, CA 95134
Attention: Stock Administrator


1.Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of NETGEAR, Inc. (the “Company”) under and
pursuant to the 2003 Stock Plan (the “Plan”) and the Stock Option Agreement
dated, _____ (the “Option Agreement”). Subject to adjustment in accordance with
Section 15 of the Plan, the purchase price for the Shares shall be $_____, as
required by the Option Agreement.


2.Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares.


3.Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.


4.Rights as Shareholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Optioned Stock,
notwithstanding the exer-cise of the Option. The Shares so acquired shall be
issued to the Optionee as soon as practicable after exercise of the Option. No
adjustment will be made for a divi-dend or other right for which the record date
is prior to the date of issuance, except as pro-vided in Sec-tion 14 of the
Plan.


5.Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser's purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or dis-position of the
Shares and that Purchaser is not relying on the Company for any tax advice.

-19-

--------------------------------------------------------------------------------



6.Entire Agreement; Governing Law. The Plan and Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Option
Agreement con-sti-tute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser's interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.






Submitted by:                        Accepted by:
PURCHASER:                    NETGEAR, INC.




                                                    
Signature                        By
                                                    
Print Name                        Its
Address:                        Address:


350 East Plumeria Drive


Santa Clara, CA 95134
                            


                                                    
Date Received







-20-